DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention III, claims 17-20 in the reply filed on December 22, 2020 is acknowledged.  The traversal is on the ground(s) that “no search or examination burden exists”.  This is not found persuasive because, as set forth in the Requirement for Restriction dated October 26, 2020, “(a) different classification is present for each invention and (c) a different search query would be required for each invention”.
Accordingly, claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on December 22, 2020.
The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “Provided herein are”, etc.  
it contains implied phraseology, specifically “Provided herein are” in line 1 thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalchuk US 2016/0143213 A1.
With respect to claim 17, Kowalchuk US 2016/0143213 A1 discloses a method of controlling seed spacing in planting of seeds 56, the method comprising:
singulating seed 56 via 26,50 at an independently controllable rate (via transmission for 26; see the disclosure in paragraph [0024], lines 6 and 7; i.e. due to the inherent function of a transmission) toward a seed spacing device 28,60,62,64,48; 
controlling movement (via transmission for 26; see the disclosure in paragraph [0024], lines 6 and 7) of the singulated seed 56 toward the seed spacing device 28,60,62,64,48; 

ejecting each metered singulated seed 56 via the seed spacing device 28,60,62,64,48  at a seed spacing (unnumbered; bottom of Figure 3) in the seed furrow (unnumbered; bottom of Figure 3) at an independently controllable rate (see the disclosure in paragraphs [0024], [0029] and [0030]).
As to claim 18, the ejecting is correlated with seed spacing and planter speed (see the disclosure in paragraphs [0029] and [0030]).
Regarding claim 19, the metering and receiving are sequentially and spatially separated (via gap 78 in Figure 3).
With respect to claim 20, the controlling movement of the singulated seed 56 toward the seed spacing device 28,60,62,64,48 further comprises moving the singulated seed 56 toward the seed spacing device 28,60,62,64,48 at a rate higher than a rate based solely on gravity (due to additional forces inherently present due to rotation component denoted by arrow 54 of singulator disk 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



January 22, 2021